          Case 2:20-cv-01105-JLR Document 11 Filed 07/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
10                                AT SEATTLE

11    STATE OF WASHINGTON,                        NO. 2:20-cv-01105

12                            Plaintiff,          DECLARATION OF
                                                  EVERETT MAROON
13           v.

14    UNITED STATES DEPARTMENT OF
      HEALTH AND HUMAN SERVICES;
15    ALEX M. AZAR, in his official capacity as
      the Secretary of the United States
16    Department of Health and Human Services,

17                            Defendants.

18

19

20

21

22

23

24

25

26


     DECLARATION OF EVERETT                            ATTORNEY GENERAL OF WASHINGTON
                                                                 Civil Rights Division
     MAROON                                                  800 Fifth Avenue, Suite 2000
                                                                 Seattle, WA 98104
                                                                    (206) 464-7744
             Case 2:20-cv-01105-JLR Document 11 Filed 07/16/20 Page 2 of 5




1                            DECLARATION OF EVERETT MAROON

2           I, EVERETT MAROON, declare under penalty of perjury under the laws of the United

3    States of America that the foregoing is true and correct:

4           1.      I am over the age of 18, have personal knowledge of the facts and circumstances

5    in this Declaration, and am competent to testify in this matter.

6           2.      I currently serve as a Commissioner of the Washington State Lesbian, Gay,

7    Bisexual, Transgender, and Queer (LGBTQ) Commission, a state agency established pursuant

8    to RCW 43.114.020 for the purpose of improving the State’s interface with the LGBTQ

9    community, identifying the needs of its members, and ensuring that there is an effective means

10   of advocating for LGBTQ equity in all aspects of state government.

11          3.      I also serve as the Executive Director of Blue Mountain Heart to Heart, which is

12   a non-profit organization based in Walla Walla, Washington that provides support services to

13   individuals living with HIV/AIDS. Blue Mountain Heart to Heart provides medical case

14   management services, mediation adherence, and empowerment to understand insurance issues,

15   as well as advocacy for those in need.

16          4.      I hold a bachelor’s degree in English Textual Studies from Syracuse University.

17   I have substantial experience in public health and related policy matters, and am engaged as a

18   citizen concerned about many issues, including access to healthcare by the LGBTQ community

19   in Washington and beyond.

20          5.      I am also a transgender man. As such, I have personal experience with the

21   barriers to adequate, culturally competent, and non-discriminatory healthcare by members of

22   the LGBTQ community. For myself, I have had several experiences where I felt uncomfortable

23   seeking healthcare services from medical providers because of comments they made to me or

24   their lack of understanding about my medical needs as a transgender man. I have also heard

25   from numerous friends and colleagues about similar, and in some cases, more extreme examples
26   of healthcare discrimination against LGBTQ individuals in Washington.

      DECLARATION OF EVERETT MAROON                        1            ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
             Case 2:20-cv-01105-JLR Document 11 Filed 07/16/20 Page 3 of 5




1           6.      My own experience trying to secure gender affirming healthcare services in

2    Washington State has shown me that not only are some providers biased against transgender or

3    gender non-conforming people, some are simply unable to provide competent services for

4    transgender individuals because they lack training, education, and understanding about health

5    issues affecting transgender people. Some are also unable or unwilling to navigate the complex

6    systems of insurance and healthcare coverage necessary to provide gender affirming healthcare

7    services for transgender or gender non-conforming people.

8           7.      The barriers faced by transgender or gender non-conforming people, including

9    myself, are substantial in rural Washington State. In the Walla Walla area, gender affirming and

10   gender appropriate healthcare services are very difficult to come by. Combining this with the

11   bias and lack of cultural competence means that transgender individuals must often travel

12   extraordinary distances to secure such services. Some are not able to do so because of their

13   economic situation. At one time, I had to travel regularly from Walla Walla to a physician near

14   Portland, Oregon—a distance of over three and a half hours one way by car—to secure gender

15   affirming healthcare services from a provider I was comfortable with.

16          8.      A few years ago, several colleagues and I decided to conduct a Needs

17   Assessment of the LGBTQ community in the Walla Walla area. Several of us had education or

18   experience in public health and social sciences, and we believed it could benefit our LGBTQ

19   community and the community at large. We prepared and conducted a survey of over 100

20   LGBTQ people and asked about their experiences of discrimination and several contexts,

21   including healthcare. What we found was consistent with much of the social science research

22   conducted at the national level, and just as troubling.

23          9.      For example, we found that 21% of the respondents had avoided healthcare, and

24   that three quarters of them did so because of fear of disrespect or discrimination, because they

25   could not afford it, or because of the distance or a lack of transportation.
26

      DECLARATION OF EVERETT MAROON                         2              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
                                                                                800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
             Case 2:20-cv-01105-JLR Document 11 Filed 07/16/20 Page 4 of 5




1           10.     Additionally, we found that 45% of respondents sought mental health treatment

2    and 44% sought out support groups. 86% of respondents reported suffering emotional

3    difficulties including stress, anxiety, and/or depression. 73% of these reported that it was related

4    to their sexual orientation and/or gender identity.

5           11.     Respondents also described discrimination in healthcare. One respondent said

6    they had several experiences of incompetence by a healthcare professional in the area and in

7    other states, mostly related to their genetic and surgical history. Another respondent reported an

8    experience with their physician asking questions about their “choosing” to be gay and the

9    respondent was concerned about the physician’s unfamiliarity with screening for certain

10   sexually transmitted diseases for which men who have sex with men are more at risk. That same

11   respondent received a very negative response on another occasion when seeking healthcare for

12   a condition related to sexual contact with a member of the same gender.

13          12.     Perhaps most troubling, our survey revealed that a staggering 41% of the

14   respondents in the Walla Walla area had considered suicide, and 36% of them in the past twelve

15   months. Specific to the transgender community, 68% had considered suicide, and 24% had

16   considered it in the last twelve months. 32% had actually attempted suicide, and one had

17   attempted suicide in the last twelve months.

18          13.     Some respondents also reported hostility, including verbal harassment,

19   emotional abuse, or physical assault, from others in the community. 62% reported hearing at

20   least some transphobic or homophobic remarks in their employment. 54% reported hearing at

21   least some transphobic or homophobic jokes at work. One respondent reported that after being

22   offered a promotion, they disclosed their sexual orientation because they knew it would come

23   up eventually and there would be pushback, and the job offer was then rescinded.

24          14.     While some respondents reported positive or neutral experiences as a member

25   of the LGBTQ community in our area, others reported “exceedingly homophobic” or “horrible”
26   attitudes toward LGBTQ people in the community.

      DECLARATION OF EVERETT MAROON                         3              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
                                                                                800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
             Case 2:20-cv-01105-JLR Document 11 Filed 07/16/20 Page 5 of 5




1           15.     I understand that the federal Department of Health and Human Services (HHS)

2    has issued a new regulation entitled “Nondiscrimination in Health and Health Education

3    Programs or Activities, Delegation of Authority,” 85 Fed. Reg. 37160-248 (the “Final Rule”),

4    which was published in the Federal Register on June 19, 2020. I understand that the Final Rule

5    specifically denies protection from healthcare discrimination on the basis of sexual orientation

6    and gender identity or transgender status. Based on my experiences as a transgender man in

7    rural Washington State, as well as what I have learned from friends and colleagues and the

8    respondents to our survey, the new Final Rule will exacerbate the health picture for LGBTQ

9    Washingtonians, especially in rural areas like ours. With certain healthcare coverage plans no

10   longer prevented from discriminating on the basis of transgender status, transgender or gender

11   non-conforming Washingtonians in these areas will be denied gender affirming healthcare

12   services, which will be life-threatening for some. Those who can obtain the coverage and

13   services will likely be required to travel further at greater cost and inconvenience, and probably

14   a significant number will postpone healthcare services for that reason, if not for fear of

15   discrimination, which will lead to negative health outcomes. In my opinion, the transgender

16   community in Washington State cannot afford these and other setbacks that will result if the

17   Final Rule takes effect.

18   I declare under penalty of perjury under the laws of the United States and the State of

19   Washington that the foregoing is true and accurate.

20
                                            
21   DATED this ______ day of           , 2020, in ________ , Washington
22
                                                           ________________________________
23
                                                           EVERETT MAROON
24

25
26

      DECLARATION OF EVERETT MAROON                        4             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
